Citation Nr: 0532860	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-26 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension 
secondary to a service connected disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to an initial disability rating in excess of 
30 percent for residuals of a head injury with headaches.  

4.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus.

5.  Entitlement to an initial compensable disability 
evaluation for extraocular muscle imbalance with cataracts.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and his spouse 


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from September 1966 to March 
1970, and periods of service in the Army National Guard 
reportedly through 2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

This case was previously before the Board in June 2004.  At 
that time the issues on appeal were limited to service 
connection for hypertension secondary to service connected 
disability, service connection for bilateral hearing loss, 
and for service connection for intraocular imbalance with 
cataracts and a head injury with residual headaches secondary 
to service connected disability.  In June 2004, the Board 
remanded the case to the Appeals Management Center (AMC) for 
procedural due process purposes and to obtain additional 
clinical information.  

In an August 2005 letter, the Board informed the veteran that 
that the Veterans Law Judge who had conducted a December 2003 
Travel Board hearing was no longer employed at the Board.  
The veteran was afforded the opportunity to testify at 
another hearing conducted by a Veterans Law Judge, and he 
declined in a September 2005 response.  

In a May 2005 rating decision, the RO awarded service 
connection for head injury with residual headaches, 
established an initial evaluation of 30 percent, and service 
connection for intraocular imbalance with cataracts, with an 
initial noncompensable disability evaluation.  He has 
disagreed with the ratings established for these disorders 
and they will be discussed in the REMAND portion of this 
decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As indicated previously, this case was remanded by the Board 
in June 2004.  Among the reasons for the remand was to afford 
the veteran VA medical examinations to determine the nature 
and etiology of his claimed disabilities and their 
relationship, if any, to service or his service connected 
disabilities. The June 2004 Board remand specifically 
requested that an appropriate medical examiner render an 
opinion indicating whether it was at least likely as not that 
the claimed hypertension was related to or aggravated by 
service or if the disorder was related to a service connected 
disability.  

A VA hypertension medical examination was performed in 
October 2004.  A review of the examination report show that 
the examiner failed to address the etiology of the veteran's 
hypertension and its relationship, if any, to service or a 
service connected disability as requested in the June 2004 
Board remand.  It is to be noted that the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated. If any (Board) action is not 
undertaken, or is taken in a deficient manner appropriate 
corrective action should be undertaken. Stegall v. West, 11 
Vet. App. 268 (1998).  In addition, received from the veteran 
in September 2005 is a medical article regarding the 
relationship between hypertension and diabetes that has not 
been considered by the RO.  It is apparent that further 
development is necessary including procurement of medical 
opinion to address the relationship, if any, between the 
veteran's current hypertension and service or to a service 
connected disability.  

A VA audiological examination performed in March 2005 reveals 
that the examiner reviewed the claims folder, and confirmed a 
diagnosis of bilateral hearing loss.  The examiner offered a 
medical opinion essentially indicating that it was unlikely 
that the veteran's hearing loss was due to noise exposure in 
service.  It is important to note though that in a July 2005 
statement, the veteran asserts that he also had service in 
the Army National Guard for 26 years wherein he incurred 
noise exposure as a tank mechanic.  Received from the RO in 
September 2005 are Army National Guard medical records that 
were apparently not reviewed by the VA audiologist, and have 
not been considered by the RO.  The veteran's reported 
National Guard service should be verified.  It should be 
ensured that the veteran's complete medical records from his 
reported National Guard service are associated with the 
claims folder.  The veteran's assertion regarding the 
acoustic trauma that he says was sustained during reported 
National Guard service should be addressed.  

In a statement from the veteran received at the Board in 
September 2005, he disagrees with the May 2005 rating 
decision that awarded a 30 percent disability evaluation for 
a head injury with residual headaches, and the noncompensable 
disability evaluation for extraocular muscle imbalance with 
cataracts.  The Board construes the September 2005 statement 
as a timely Notice of Disagreement with the May 2005 rating 
decision for the aforementioned issues, considering 38 C.F.R. 
§§ 20.201, 20.202, 20.301 (2005).  Further, in the June 2004 
Board remand it was recognized that the veteran had submitted 
a timely notice of disagreement regarding the award of a 20 
percent disability evaluation for diabetes mellitus in a 
September 2002 rating decision. The veteran has not been 
issued a SOC which addresses the issues.  These issues are in 
appellate status; therefore a remand is required pursuant to 
Manlicon v. West, 12 Vet. App. 238 (1999), which provides 
that if a claim has been placed in appellate status by the 
filing of a NOD, the Board must remand the matter to the RO 
for preparation of a SOC.  

The additional issues that have been addressed in this case 
have been phrased as indicated on the title page.  Where an 
award of service connection for a disability has been granted 
and the assignment of an initial evaluation is at issue, 
separate evaluations can be assigned for separate periods of 
time based on the facts found. Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).

In consideration of the foregoing, this case is REMANDED to 
the AMC for the following:

1.  The RO should verify the dates 
of the veteran's reported Army 
National Guard service, and 
determine if his complete Army 
National Guard medical records are 
associated with the claims folder, 
if they are not, those records 
should be procured and associated 
with the claims folder.  

2.  The veteran should be afforded a 
VA medical examination by an 
appropriate medical specialist to 
ascertain the nature, extent of 
severity, and etiology of the 
veteran's hypertension. The claims 
file and a copy of this remand must 
be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination. Specifically, the 
examiner is requested to render an 
opinion indicating whether it is as 
likely as not (a 50% or higher 
degree of probability) that 
hypertension pre-existed or was 
aggravated by service or is 
etiologically related to his periods 
of service, including service in the 
Army National Guard or is it 
etiologically related to a service 
connected disability (diabetes 
mellitus, head injury with residual 
headaches, shrapnel wound of the 
right eyebrow and upper lid, and 
extraocular imbalance with 
cataracts). 

If no such relationship is 
determined to exist, the examiner 
should address whether it is at 
least as likely as not that a 
service-connected disability 
(diabetes mellitus, head injury with 
residual headaches, shrapnel wound 
of the right eye brow and upper lid, 
and extraocular imbalance with 
cataracts), aggravate(s) his 
hypertension. The claims file and a 
separate copy of this remand must be 
made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination. The examiner must 
annotate the examination report that 
the claims file was in fact made 
available for review in conjunction 
with the examination.

3.  The veteran should be afforded a 
VA audiology examination. The claims 
file and a copy of this remand must 
be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination. Specifically, the 
examiner is requested to render an 
opinion indicating whether it is as 
likely as not (a 50% or higher 
degree of probability) that any 
hearing loss found on examination 
pre-existed or was aggravated by 
service or is etiologically related 
to service, including reported 
service in the Army National Guard. 
Any opinion expressed by the 
examiner must be accompanied by a 
complete rationale.

4.  The veteran should be issued a 
letter outlining the requirements 
for increased ratings, and his and 
VA responsibilities in obtaining 
evidence; a SOC should be issued to 
the veteran and his representative 
concerning the claims of entitlement 
to an initial disability rating in 
excess of 30 percent for residuals 
of a head injury with headaches, an 
initial disability rating in excess 
of 20 percent for diabetes mellitus, 
and an initial compensable 
disability evaluation for 
extraocular muscle imbalance with 
cataracts. The veteran should be 
advised of the necessity of filing a 
timely substantive appeal if he 
wants the Board to consider the 
issue.

5.  The AMC should review the additional 
evidence that has ben received subsequent 
to the September 2003 supplemental 
statement of the case.  The RO should 
consider service connection for 
hypertension on direct and secondary 
bases, also considering aggravation of 
service connected disabilities pursuant 
to Allen v. Brown, 7 Vet. App. 439 
(1995).  

6.  Thereafter, the AMC should 
review the claims file to ensure 
that all of the foregoing requested 
development has been completed. In 
particular, the AMC should review 
the requested examination reports 
and required medical opinions to 
ensure that they are responsive to 
and in complete compliance with the 
directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures. The 
Board errs as a matter of law when 
it fails to ensure compliance, and 
further remand will be mandated. 
Stegall v. West, 11 Vet. App. 268 
(1998).

7.  If the benefits sought on appeal 
remain adverse to the veteran, the RO 
should furnish the veteran a supplemental 
statement of the case and afford them the 
appropriate opportunity for response 
before the claims file is returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

